

117 HRES 533 IH: Recognizing the importance of public parks and recreation facilities and activities and expressing support for the designation of the month of July as “Parks and Recreation Month”.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 533IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Barragán (for herself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the importance of public parks and recreation facilities and activities and expressing support for the designation of the month of July as Parks and Recreation Month.Whereas Federal, State, and local public parks and recreation systems are dedicated to conservation efforts and to enhancing the quality of life for all residents in communities around the United States;Whereas public parks and recreation facilities and activities—(1)provide opportunities for young people to live, grow, and develop into contributing members of society; (2)create lifelines and continuous life experience for older members of the community;(3)generate opportunities for all people to come together and experience nature as well as a sense of community; and(4)boost local economies by attracting businesses, jobs, and other economic opportunities;Whereas public parks have served as a much-needed refuge during the COVID–19 pandemic;Whereas public parks operations and capital spending in the United States generate nearly $166,000,000,000 in economic activity each year and support over 1,000,000 jobs;Whereas 83 percent of people in the United States agree that public parks and recreation facilities and activities are essential for their well-being;Whereas 87 percent of people in the United States agree that ensuring all members of their community have equitable access to public parks and recreation facilities and activities is important;Whereas quality of life with adequate and accessible public parks and open space is a key factor in business expansion and location decisions;Whereas public parks and recreation facilities and activities create active and healthy communities, and people who use public parks and open spaces are three times more likely to achieve the recommended levels of physical activity than nonusers;Whereas public parks and recreation facilities and activities foster a healthier United States, including by providing injured military veterans and those with physical disabilities opportunities for physical activity, encouraging communities to promote outdoor activities in order to prevent and manage symptoms related to chronic diseases, working with local school systems to develop science-based curricula to educate children on nutrition and physical activity, connecting children with nature, serving as distribution hubs for nutritious meals to children and families, and combating obesity in youth;Whereas people living within a 10-minute walk of a park have higher levels of physical activity and lower rates of obesity; Whereas parks and recreation professionals tirelessly serve their communities in many important ways, helping people to relax, exercise, and reduce stress; andWhereas July 2021 is an appropriate month to designate as Parks and Recreation Month: Now, therefore be itThat the House of Representatives—(1)recognizes the great societal value of public parks and recreation facilities and activities and their importance in communities across the United States;(2)recognizes and honors the vital contributions of park employees, parks and recreation professionals, and park volunteers; and(3)supports the designation of Parks and Recreation Month.